Citation Nr: 1716196	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-31 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for a service-connected chronic migraine headache disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Air Force from April 1994 to November 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge in January 2015.  A transcript of that hearing is of record.

In March 2008, the RO denied the Veteran's claim.  In January 2016, the Board granted an increased rating of 30 percent, but no higher, which the Veteran appealed to the United States Court of Appeals for Veterans Claims ("CAVC" or "the Court").  In January 2017, the Court issued an order that vacated the Board decision and remanded the claims for compliance with a Joint Motion for Partial Remand (JMPR).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In the January 2017 JMPR, the parties agreed that the Board provided an inadequate statement of reasons or bases for its finding that a rating in excess of 30 percent for the Veteran's chronic migraine headache disability.  Specifically, the JMPR found that the Board relied on inadequate VA examinations and that the Veteran should be provided a new VA examination.  

Thus, consistent with the JMPR, the Veteran should be afforded a VA examination to determine the current nature and severity of her service-connected chronic migraine headache disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected chronic migraine headache disability.  The examiner must review the Veteran's claims file.  The examiner should opine on the effects of the Veteran's chronic migraine headache disability on her ability to work.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

